DETAILED ACTION
In this Office Action, amended claims 1, 3-5, 7-10, 12-14, and 16-18, filed on August 23rd 2021, were evaluated following a non-final Office Action mailed on May 26th, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, line 1 “The method of claim 1” should apparently read “The method of claim 10”, as claim 1 is drawn to a wearable apparatus, and not a method;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 3-5, 7-9, and 10, 12-14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim limitation "wherein the wearable apparatus further comprises a wristwatch" renders the claim. As understood by the Examiner, the claimed wearable apparatus is a wristwatch type device (as in Figure 1 of the Applicant’s Drawings). However, as written, the aforementioned claim limitation recites a wearable apparatus and an additional wrist watch (due to the use of the term “further”). As a result, it is unclear if the claim intends to recite a wristwatch in addition is a wristwatch. As a result, the scope of the claim is indefinite. 
For purposes of examination, the claim will be read as if it were written “wherein the wearable apparatus comprises a wristwatch”.
Regarding claim 5, the claim limitation “configured to adjust the tightness of the watchband by taking through a micro-motor as power” renders the claim indefinite. It is unclear what is meant by the term “taking through a micro-motor as power”. Firstly, the claim is not grammatically correct, obscuring its meaning. Furthermore, it is unclear if the watchband is being tightened by a micro-motor, or if the term intends to impart a different meaning, such as a micro-motor providing power to a separate device that tightens a wristband. As a result, the scope of the claim is indefinite. 
Claim 14 recites similar claim language and is similarly rejected as being indefinite under 35 U.S.C. 112(b). 
For purposes of examination, the claim will be read as if it were written “configured to adjust the tightness of the watchband using a micro-motor”. 
Regarding claim 7, the claim limitation “a motion with a preset movement pattern occurs being performed on the wearable apparatus during a second preset time period” renders the claim indefinite. It is unclear what is meant by “a preset movement pattern occurs being performed on the wearable apparatus”. For example, it is unclear if the wearable apparatus itself must be moved in a preset movement pattern, or if a preset movement pattern may simply be performed “on” the wearable apparatus (such as touching the device in a certain way). As a result, the scope of the claim is indefinite. 
Claim 9, 16, and 18 recite similar claim language and are similarly rejected as being indefinite under 35 U.S.C. 112(b). 
For purposes of examination, the claim limitation will be read as if it were written “the wearable apparatus undergoing a preset movement pattern during a second preset time period”. 

Further regarding claim 8, the claim limitation “wherein the preset horizontal plane is set according to a wearing angle of the wearable apparatus when the wearable apparatus is viewed” renders the claim indefinite. This claim limitation imparts the same limitation as the earlier recitation of “setting a horizontal plane according to a wearing angle of the wearable apparatus when the wearable apparatus is viewed”. Accordingly, how this claim limitation serves to further limit the claims. As a result, the scope of the claim is indefinite.
Claim 17 recites similar claim language and is similarly rejected as being indefinite under 35 U.S.C. 112(b). 
For purposes of examination, any device which sets a horizontal reference plane from which an angle of rotation can be determined will be considered as reading on the claim limitation.
Regarding claim 10, the term “the detecting circuit” in the claim limitation “switching a wearable apparatus to a preset operating mode when the detecting circuit detects the triggering operation” renders the claim indefinite. There is insufficient antecedent basis for this term in the claim. As a result, 
For purposes of examination, the claim will be read as if it were written “switching a wearable apparatus to a preset operating mode when a detecting circuit detects the triggering operation”. 
Any claim listed as being rejected in the preamble which is not explicitly rejected in this section is rejected by virtue of its dependence on an explicitly-rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The claims are generally directed toward: a wearable apparatus comprising: a determining circuit and an adjusting circuit; wherein, 
the determining circuit is configured to determine whether the wearable apparatus is switched to a preset operating mode; 
the adjusting circuit is configured to adjust the wearable apparatus to satisfy an operating requirement of a current operating mode when the determining circuit determines that the wearable apparatus has been switched to the preset operating mode.
Claim(s) 1, 3, 7, 9-10, 12, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pantelopoulos et al. (US 20170209053 A1), referred to hereafter as Pantelopoulos. 
Regarding claim 1, Pantelopoulos (Figure 13A and B) teaches a wearable apparatus comprising: a determining circuit, a detecting circuit, a switching circuit, and an adjusting circuit (shown in Figure 8B – “Processor”). Pantelopoulos teaches the detecting circuit which may detect and determine, through the use of a sensor, a triggering operation, such as a rolling of a wrist, satisfying a preset condition (paragraph 0328). Pantelopoulos teaches many potential triggering operations, therefore, one of ordinary skill in the art would understand the preset condition would be set in advance based on a habit of a user waring the wearable apparatus. This triggering operation may serve as an input or command to the device (paragraph 0328), which can be used to switch the wearable apparatus into a preset operating mode, such as a calibration mode paragraph 0136 says that the calibration mode is entered by having the user provide input through an on-device menu, a button, or a mobile phone, the device is configured to detect blood pressure (paragraph 0095). This would necessitate a switching circuit for switching the wearable apparatus to the triggered preset operating mode, and a determining circuit configured to determine whether the wearable apparatus is switched to the preset operating mode. Furthermore, Pantelopoulos teaches the system may initiate sensors to detect pulse waves depending on the preset operating mode (paragraph 0136). This would require an adjusting circuit configured to adjust the wearable apparatus to satisfy an operating requirement of a current operating mode when the determining circuit determines that the wearable apparatus has been switched to the preset operating mode. Therefore, Pantelopoulos teaches all the structural elements of claim 1. 
Claim 10 recites a method using the same structural elements recited in claim 1 to adjust a wearable apparatus. Therefore, the above cited sections of Pantelopoulos disclose a method comprising the steps recited in claim 10. Furthermore, claim 19 recites a terminal comprising a memory, and a processor for performing the method described in claim 10. Pantelopoulos teaches that the functions of 
               Regarding claim 3, Pantelopoulos teaches the wearable apparatus of claim 2, wherein the wearable apparatus comprises a wristwatch (shown in Figure 13A-B) provided with a first electrode (1310), a second electrode (1312) and a third electrode (one of 1302 or 1303) for a blood pressure detection (paragraph 0113); wherein the first electrode is provided on a back of a dial of the wristwatch (shown in Figure 13A); the second electrode is provided on a surface of a watchband of the wristwatch (1308), which is configured to be in contact with a skin (paragraph 0113).
Claim 12 recites a method using the same structural elements recited in claim 3. Therefore, the above cited sections of Pantelopoulos disclose a method comprising the steps recited in claim 12.
               Regarding claim 7, Pantelopoulos teaches the triggering operation satisfying the preset condition comprising: a motion with a preset movement pattern occurring (rolling of the wrist) on the wearable apparatus during a second preset time period (paragraph 0328).
Claim 16 recites a method using the same structural elements recited in claim 7. Therefore, the above cited sections of Pantelopoulos disclose a method comprising the steps recited in claim 16.
               Regarding claim 9, Pantelopoulos teaches that a single rotation of the wrist may serve as a triggering operation (paragraph 0328). Therefore, Pantelopoulos teaches the wearable apparatus of claim 7, wherein the motion with the preset movement pattern occurring on the wearable apparatus during the second preset time period comprises: a number of times that the wearable apparatus rotates during the second preset time period (one) is greater than a preset number of times (zero).
Claim 18 recites a method using the same structural elements recited in claim 9. Therefore, the above cited sections of Pantelopoulos disclose a method comprising the steps recited in claim 18.
Claim(s) 1, 7, 10, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 20150182147 A1).
Regarding claim 1, Sato teaches a wearable apparatus (shown in Figure 1 – element 1) comprising: a detecting circuit, a switching circuit, a determining circuit and an adjusting circuit (shown in Figure 2 - element 20). Sato teaches the detecting circuit (Figure 7) determining whether conditions for blood pressure measurement satisfies a preset condition (S6) based on values calculated from an inclination angle (S1) and rotation angle (S2) determined by an accelerometer (paragraph 0081-0085). When the triggering operation satisfying the preset condition is met (“YES” at S6), the CPU of Sato begins inflating the cuff to measure blood pressure (paragraph 0089). This would necessitate a switching circuit for switching the wearable apparatus to a preset operating mode when the detecting circuit detects the triggering operation satisfying the preset condition. Furthermore, one of ordinary skill in the art would recognize that the preset condition would be set in advanced based on a habit of a user wearing the wearable device. Furthermore, Sato teaches (Figure 7) the determining circuit being configured to determine whether or not a blood pressure measurement is possible (S6), and either displaying orientation guidance (S7) or starting measurement of a blood pressure (S8)  based on the determination (paragraph 0087-0089).  Therefore, Sato teaches the determining circuit being configured to determine whether the wearable apparatus is switched to a preset operating mode (blood pressure measurement mode). Furthermore, Sato teaches the adjusting circuit being configured to adjust the wearable apparatus (inflating the cuff) to satisfy an operating requirement (measurement of a blood pressure) of a current operating mode when the determining circuit determines that the wearable apparatus has been switched to the preset operating mode (paragraph 0089). Therefore, Sato teaches all of the structural elements of claim 1. 
Claim 10 recites a method using the same structural elements recited in claim 1 to adjust a wearable apparatus. Therefore, the above cited sections of Sato disclose a method comprising the steps 
Regarding claim 2, Sato teaches the wearable apparatus of claim 1, wherein the preset operating mode comprising a blood pressure detection mode (paragraph 0089). 
Claim 11 recites a method using the same structural elements recited in claim 2. Therefore, the above cited sections of Sato disclose a method comprising the steps recited in claim 11.
Regarding claim 7, Sato teaches the triggering operation satisfying the preset condition comprising: the wearable apparatus being within a preset height difference from the heart (S3; paragraph 0085). This height difference is determined by an angle range of movement (S1) during a first preset time period with reference to a preset horizontal plane (paragraph 0047, 0053 and 0082). Thus, Sato teaches the wearable apparatus of claim 6, wherein the triggering operation satisfying the preset condition (S6) comprises: the wearable apparatus is in a preset angle range of movement (S1) during a first preset time period with reference to a preset horizontal plane.
Claim 16 recites a method using the same structural elements recited in claim 7. Therefore, the above cited sections of Sato disclose a method comprising the steps recited in claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos (US 20170086743 A1), as applied to claim 3, in view of Bushnell et al. (US 20170086743 A1), referred to hereafter as Bushnell.
Regarding claim 4, Pantelopoulos teaches the wearable apparatus of claim 3. Furthermore, Pantelopoulos teaches that the device may provide biometric feedback to the user, such as instructing the user to tighten the watchband, when a signal from a sensor is too low or has poor quality (paragraph 0271). However, Pantelopoulos does not teach the adjusting circuit being configured to: adjust a tightness of the watchband through a preset adjusting device when the determining circuit determines that the wearable apparatus has been switched to the blood pressure detection mode; or stopping the adjusting of the tightness of the watchband by the adjusting device when a first sensor determines that 
Bushnell teaches a wearable electronic device (shown in Figure 1 and 2A) for measuring blood pressure (paragraph 0054) comprising an adjusting circuit (218) which is configured to adjust a tightness of the watchband (103A and B) through a preset adjusting device (227 and 228 – motor and winch; paragraph 0048-0049), and stopping the adjusting of the tightness of the watchband by the adjusting device when a first sensor (210 – electrode force sensor) determines the adjusting of the tightness of the watchband satisfies a requirement for blood pressure detection (paragraph 0047). The force of the sensor may also be used to determine an operating state of the electronic device (paragraph 0051). Bushnell further teaches that a sensor (220) may also be used to determine the force on an outside portion of the wristband. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the device of Pantelopoulos to include the adjusting device, adjusting method, and force electrodes of Bushnell. This would allow the device of Pantelopoulos to automatically adjust the tightness of the wearable device when the device of Pantelopoulos determines that the signal quality of the electrodes are low, and the wristband should be tightened, instead of prompting the user to perform the action of tightening (Pantelopoulos paragraph 0270-0272). In addition, it would improve the accuracy and operation of the blood pressure detection (Bushnell paragraph 0048). Thus, incorporating the adjusting method, and associated adjusting device and force electrodes of Bushnell, would simply constitute applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 5, Bushnell (Figure 2A and B) teaches the adjusting device comprising a motor (227) connected to a winch (228) which is used to tighten the watchband (paragraph 0048-0049). Thus, Pantelopoulos in view of Bushnell teaches the wearable apparatus of claim 4, wherein the adjusting device comprises means configured to adjust the tightness of the watchband using a micro-motor.
Claim 14 recites a method using the same structural elements recited in claim 5. Therefore, the above cited sections of Pantelopoulos in view of Bushnell disclose a method comprising the steps recited in claim 14.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150182147 A1), as applied to claim 7, in view of Nemoto et al. (“Effects of passive leg raising on cardiovascular functions as analyzed by fingertip pulse pressure profiles” – see non-patent literature), referred to hereafter as Nemoto.
Regarding claim 8, Sato teaches the wearable apparatus of claim 7. In addition, Sato teaches the wearable apparatus being in a preset angle range of movement during the first preset time period comprising setting a horizontal plane according to a reference (Sato paragraph 0046). However, Sato fails to teach an angle at which the wearable apparatus performs a rotational movement during the first preset time period is +/-30 degrees based on the set horizontal plane.
Nemoto teaches that the rotation of a limb from a supine position has lasting effects on cardiovascular parameters, such as an increase in stroke volume and an increase in blood pressure (page 4, column 2 paragraph 2). Nemoto explores the effects of rotating a limb on blood pressure for rotation angles of 20, 30, and 40 degrees from a set horizontal plane (shown in Figure 2), and shows that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sato to incorporate the teachings of Nemoto such that the wearable apparatus being in a preset angle range of movement includes determining whether the wearable apparatus has performed a rotational movement +/-30 degrees from a horizontal plane during a first preset time period. Doing so would prevent the device of Nemoto from recording significant variations in blood pressure that are caused by the angle of rotation of a limb, allowing the device to provide more consistent and accurate blood pressure results. 
Claim 17 recites a method using the same structural elements recited in claim 8. Therefore, the above cited sections of Sato in view of Nemoto disclose a method comprising the steps of claim 17.

Response to Arguments
Applicant’s amendments to the specification have been acknowledged and are sufficient to overcome the previously stated objections to the claims. As a result, the objections to the specification have been withdrawn.
The amendments to claims 7-9 have been acknowledged and are sufficient to overcome the previously stated claim objections to claims 7-9. 
Applicant’s arguments in regards to claim rejections under 35 U.S.C. 101 have been considered and deemed persuasive. The amended claim language is sufficient to overcome the previously recited claim rejection under 35 U.S.C. 101 for encompassing a human organism.
Applicant’s arguments in regards to claim rejections under 35 U.S.C. 112(b) have been considered:
rd, 2021 are different than that found in the claims filed on August 23rd, 2021.
In regards to claims 6 and 15, which has now been incorporated into claim 1 and 11 respectively, the amended claim language is sufficient to overcome the previously stated rejection under 35 U.S.C. 112(b) and the claim rejection for this limitation has been withdrawn. 
In regards to claim 7, 9, 16, and 18, the amended claim limitation is not sufficient to overcome the previously stated rejection to the claim for being indefinite. The amended claim language is not grammatically correct, obscuring its meaning, such that it is still unclear whether the wearable apparatus must be moved in a preset pattern (for example: the wearable apparatus must be rotated in a certain way) or if the a preset motion pattern is performed on the wearable apparatus (for example: the screen of a wearable apparatus is touched in a preset pattern). 
Regarding claims 8 and 19, the amended claim limitation is not sufficient to overcome the previously stated rejection to the claim for being indefinite. It is still unclear if the horizontal plane is being dynamically set or is preset, as recited in claim 7, and how the wearing angle of the wearable apparatus when the wearable apparatus is viewed is determined. 
Continued rejection of claims 3-5, 7-9, and 10, 12-14, and 16-19 are articulated in the “Claim Rejections – 35 U.S.C. 112(b)” section above.
Applicant’s arguments in regards to claim rejections under 35 U.S.C. 102 have been considered:
Regarding Pantelopoulos, Applicant argues that Pantelopoulos fails to teach “the preset condition is set in advance based on a habit of a user wearing the wearable apparatus”. The Examiner 
Regarding Sato, Applicant argues that Sato fails to disclose “the detecting circuit is configured to detect and determine, through a sensor, whether a triggering operation satisfying a preset condition is received” and “the switching circuit is used for switching the wearable apparatus to a preset operating mode when the detecting circuit detects the triggering operation satisfying the preset operation”. Examiner respectfully disagrees with this assertion. Although the applicant correctly states the operation of the operation unit (21) initiates the start of a blood pressure measurement operating mode, the specific step of providing guidance information and inflating the cuff to measure blood pressure may be considered to be an operating mode within the broader mode of measuring a blood pressure. Furthermore, similar to Pantelopoulos, Sato teaches “the preset condition is set in advance based on a habit of a user wearing the wearable apparatus”, as one of ordinary skill in the art would recognize any preset condition to be set in advance. In addition, according to the Applicant’s specification (page 12, lines 4-13) a movement or rotation of a wristwatch may be considered to be a “habit”. Therefore, one of ordinary skill in the art would recognize the preset condition of Sato to similarly be based on a “habit” of the user. 
Applicant’s arguments in regards to claim rejections under 35 U.S.C. 103 have been considered and deemed not persuasive. Applicant argues that the limitation “wherein the preset horizontal plane is set according to a wearing angle of the wearable apparatus when the wearable apparatus is viewed” imparts the limitation that the wearable device infers whether the user wants to measure blood pressure. Examiner respectfully disagrees with this assertion. Firstly, as articulated above, this claim 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.P./Examiner, Art Unit 3791                                                                                                                               



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791